Citation Nr: 1531921	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  10-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased rating for post-concussion/trauma headaches, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a June 2009 RO rating decision.  A December 2013 Board decision granted an increased rating of 30 percent for the service connected post-concussion/trauma headaches and denied a rating in excess of 30 percent for this disability.  The Veteran appealed that portion of the December 2013 Board decision that denied a rating in excess of 30 percent for the service connected disability at issue to the United States Court of Appeals for Veterans Claims (Court).  

In a July 2014 decision, the Court, pursuant to a Joint Motion for Partial Remand (Joint Motion) filed by representatives for the Veteran and the VA Secretary,, vacated the portion of the December 2013 Board decision that denied a rating in excess of 30 percent for post-concussion/trauma headaches, and remanded that matter to the Board for consideration pursuant to the directives of the Joint Motion.  In December 2014, the Board remanded the matter to the agency of original jurisdiction (AOJ) for development pursuant to the Joint Motion.   

This appeal has been processed utilizing the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

For reasons expressed below, the claim on appeal is being remanded to  the (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

In order to address the concerns with the February 2015 VA examinations conducted following the December 2014 remand raised by the Veteran's representative in his July 2015 brief submitted to the Board, another remand is required.  

In his July 2015 brief, the Veteran's representative indicated that the VA examiner who conducted the February 2015 traumatic brain injury (TBI) examination "did not answer several of the TBI categories or noted the Veteran was normal, and referred the reader to different VAE[xamination]s that were scheduled."  The undersigned does not find this to be a valid critique.  In this regard, the February 2015 TBI examination consisted of a "Medical" and "Mental Health" assessment, and to the extent there was no response to a category for rating disability due to TBI under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045 in the Medical assessment, such response is provided in the Mental Health assessment or vice versa.

For example, while no responses were provided to the "Memory, attention, concentration, executive functions" or "Judgment" categories in the February 2015 Medical assessment [the only categories in the Medical assessment that did not include a response], responses were provided in these categories in the February Mental Health assessment accomplished at that time.  Similarly, while no responses were provided in the "Communication" or "Consciousness" categories in the February2015 Mental Health assessment, responses were provided in the Medical assessment accomplished at that time.  Moreover, the February 2015 Medical assessment, as relevant to the criteria listed at DC 8045, substantially reflects the information to which the February 2015 Mental Health assessment refers the reader.   

Another critique of the February 2015 VA examination by the Veteran's representative in his July 2015 brief was as follows:  

The examiner noted the Veteran earned an associate degree in 1985 with a 3.6 GPA.  Cognitive testing in February 2015 found the Veteran with a 40th percentile score when compared to others with similar age and education.  The examiner noted the results were considered average, but did not discuss the discrepancy between the current average results and the above average GPA in 1985. 

The Board  does find this critique to necessitate further opinion with regard to this matter by the VA psychologist who conducted the February 2015 Mental Health assessment, and the AOJ will be requested below to obtain an addendum opinion from this psychologist.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"); 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Also raised in the July 2015 brief was disagreement with the assessment of the impact of the severity of the Veteran's headaches, particularly their impact upon employment, rendered by the nurse practitioner who conducted the February 2015 VA examination addressing the severity of the Veteran's headaches, wherein it was noted the Veteran only "occasionally" adjusted his schedule due to headaches and concluded that such headaches were not productive of severe economic inadaptability.  As evidence disputing this assessment, the Veteran's representative referred to a February 2015 statement submitted by the Veteran's supervisor to the effect that the Veteran has called "numerous times" saying that he could not work due to headaches, and that he sometimes will take an entire shift off.  

The Veteran's representative also noted as evidence indicating a more severe level of disability due to headaches that was reflected by the February 2015 nurse practitioner's assessment a February 2015 statement from the Veteran's reverend reporting that that the Veteran's headache were often totally incapacitating and that even when they were not, they made it difficult for him to function normally.  Also referenced in this regard was an April 2015 response to the March 2015 supplemental statement of the case from the Veteran expressing disagreement with the continuation of his 30 percent rating, indicating that even driving to the February 2015 VA examination caused a headache and that he asked the examiner to turn the lights off as they aggravated he headache; that he has been experiencing increased absenteeism from work due to headaches; and that his headaches are "becoming more difficult all the time."  

The Veteran's representative argued in his July 2015 statement that the nurse practitioner's assessment of the Veteran's economic adaptability was "conclusory" and "did not discuss the frequent work absences (as alleged by the [V]eteran and verified by his supervisor)."  While the undersigned emphasizes that the nurse practitioner did not have the benefit of the February and April 2015 lay statements as to the severity of the Veteran's headaches discussed immediately above, in light of the other reasons for remanding this case and the contentions of the Veteran's representative, the AOJ will be requested below to obtain an addendum opinion from the VA nurse practitioner who conducted the February 2015 VA examination addressing the severity of the Veteran's headaches that reflects consideration of these statements.  Barr, Bowling, supra; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Finally, the Veteran's representative in his July 2015 brief asserted that the Veteran may have developed tinnitus due to the service connected head injury, and that because the opinion following the September 2006 VA audiometric examination finding that tinnitus was not the result of service was limited to a determination that it was not the result of in-service noise exposure, an opinion addressing the matter of whether tinnitus is the result of service connected brain injury is necessary.  In this regard, when rating disability due to TBI under DC 8045, the list of "physical dysfunction," due to TBI includes hearing loss and tinnitus, which is to be rated under the diagnostic codes pertaining to diseases of the ear codified at 38 C.F.R. § 4.87.  

While a claim for service connection for tinnitus was denied by a June 2015 rating decision, to which a notice of disagreement is not of record, consideration by the Board of the matter of whether a separate rating may be assigned for tinnitus as being associated with the service connected for post-concussion/trauma headaches is permitted and appropriate in this case.  See Harris v Derwinski, 1 Vet. App. 80 (1991); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006); Locklear v. Shinseki, 24 Vet. App. 311 (2011).  While the February 2015 Medical assessment did include the general conclusion that there were no "physical findings, complications, signs, and/or symptoms," it did not specifically address the matter of whether the Veteran has tinnitus due to the service connected head injury.  As such, and given the contentions in this regard, the AOJ will be asked to include in the request for an addendum opinion from the VA nurse practitioner who conducted the February 2015 VA examination a request to address the matter of whether the Veteran's tinnitus is due to, or a symptom of, the service connected head injury.  Barr, Bowling, supra; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Prior to arranging to obtain further opinion in connection with the claim being remanded, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include any outstanding records of VA evaluation and/or treatment.

The AOJ should also afford the Veteran the opportunity to provide additional information and/or evidence pertinent to the claim that is being remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization  to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim being remanded.  

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for an addendum opinion from the VA psychologist who conducted that portion of the February 2015 TBI examination devoted to the  Mental Health assessment.   

If the February 2015 VA psychologist is not available, document that fact in the claims file, and obtain an opinion, based on review of the claims file (to the extent possible), from another, appropriate mental health professional.  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent mental health professional.

The entire electronic record, to include a complete copy of this REMAND, must be made available to the mental health professional, and the addendum opinion/examination report should reflect consideration of the Veteran's documented history and assertions.  

Following review of the  record, the mental health professional should  discuss the discrepancy-in terms of  whether such does or does not represent a deterioration in cognitive ability due to the service connected concussion residuals-between the cognitive testing results from the February 2015 examination and the cognitive ability demonstrated by the Veteran's 3.6 GPA in 1985.

Complete, clearly-stated rationale for the conclusions reached must be provided. 

5.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange for an addendum opinion from the VA nurse practitioner who conducted that portion of the February 2015 TBI examination devoted to the  medical assessment and the evaluation of the severity of the Veteran's headaches.    

If the February 2015 VA nurse practitioner is not available, document that fact in the claims file, and obtain an opinion, based on review of the claims file (to the extent possible), from another, appropriate medical professional.  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent medical professional.

The entire electronic record, to include a complete copy of this REMAND, must be made available to the clinician, and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.  

Following review of this record, the clinician is to: 

(1) Reassess the severity of the service connected headaches, particularly their impact on employment, with consideration of the February 2015 statements from the Veteran's employer and the April 2015 statement from the Veteran referenced above, and

(2)  Express an opinion as to whether the Veteran experiences tinnitus that is at least as likely as not (a 50 percent or higher degree of probability) due to the service connected concussion disability, to include by way of aggravation, or is otherwise a symptom of his service connected concussion disability. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for an increased rating for post-concussion/trauma headaches in light of all pertinent evidence and legal authority.

8.  To the extent any benefit sought in connection with the claim being remanded remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claim that has been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




